HENRY, Associate Justice.
—This suit was brought by appellant to set aside an execution sale of land on the grounds of irregularities and inadequacy of consideration. The defendant in execution, who was the owner of the land when it was sold, subsequently sold and conveyed it to appellant.
The court sustained exceptions to the petition on the ground that the interest of the defendant in execution was not assignable and that the plaintiff could not maintain a suit to set aside the execution sale as a purchaser from and the assignee of the defendant in execution.
In this we think there was error. The equitable interest of the defendant in the land after its sale and his right to prosecute a suit to vacate the sale could be sold and conveyed to him. Railway v. Freeman,, 57 Texas, 156; Stewart v. Railway, 62 Texas, 246.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
Delivered May 6, 1890.